PCIJ_AB_49_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-08-11_ANX_01_NA_NA_EN.txt. 357

APPENDIX.
DOCUMENTS SUBMITTED TO THE COURT.
A.—BY THE AGENTS OF THE APPLICANT POWERS!
I—On June. gth, 1932.

1.—Extract from the reply of the Allied and Associated Powers to the
observations of the German delegation, June 16th, 1919.

2.—Constitution of the Lithuanian Republic, August ist, 1922.
3.—Letter from the Conference of Ambassadors, dated December 2oth, 1922.

4.—Statute of the Territory of Memel (League of Nations Doc. C. 159.
M. 39. 1924. VII) (March 22nd, 1924):

(a) Letter from the Conference of Ambassadors to the Secretariat-General, -
September 28th, 1923.

(b) Letter from the Conference of Ambassadors to the Secretariat-General,
October 18th, 1923. ;
(c) Letter from the President of the Lithuanian Cabinet to the Secretary-

General, November 22nd, 1923.

(d) Letter from the President of the Lithuanian Cabinet to the Secretary-
General, November 24th, 1923.

(e) Extracts from the minutes of the 27th Session of the Council, Paris:

Minutes of 8th meeting, December 15th, 1923; brief analysis of the
Memel question prepared by the Secretariat.
Minutes of the goth meeting, December 17th, 1923.
» » 5 Toth 4 , » nos on
Report by M. Guani, adopted by the Council on December 17th, 1923.

(f) Letter from M. Skirmunt to the President of the Council, with annexes,
communicated to Members of the Council, December 11th, 1923.

(g) Letter from M. Galvanauskas to the Secretary-General, communicated to
Members of the Council, December 11th, 1923. :

(4) Note by the Secretary-General, informing Members of the Council of
the composition of the Memel Commission, February 9th, 1924.

(i) Letter from the Conference of Ambassadors to the Secretary-General,
dated February 4th, 1924, and a Memorial containing the observations
of the Conference of Ambassadors on M. Galvanauskas’ letter of Decem-
ber rith, 1923.

(7) Letter from M. Galvanauskas to the Secretary-General: comments on
the letter from the Conference of Ambassadors of February 4th, 1924.

(k) Letter from M. Skirmunt to the President of the Council, communi-
cated to the Council on March roth, 1924.

{) Extract from the minutes of the 4th meeting of the 28th Session of
the Council. Geneva, March i2th, 1924.

(m) Report of the Commission (annex to minutes of 28th Session of the
Council).

. (n) Extract from the minutes of the 8th meeting of the 28th Session of
the Council. Geneva, March 14th, 1924.

(0) Draft convention and annexes (annex to minutes of 28th Session
of the Council).

(p) Transitory provision (formerly Art. 18 of the draft convention) (annex
to minutes of 28th Session of the Council).

5.—Letter from M. Bôttcher (translation), January 16th, 1932.

6.—Sitting of the Diet of Memel (extract from the verbatim record—
translation}, January 25th, 1932.

9 67
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 358

7,—Notification by the Governor, M. Merkys, February 6th, 1932.

- 8.— Documents relating to the procedure before the Council of the League
of Nations, February 5th—zoth, 1932 (14 documents) :

Opening of credits (expenses in connection with the experts). Report
submitted by the representative of Guatemala. Geneva, February 5th,
1932 (Doc. C. 175. 1932. X).

Minutes of the 9th meeting of the 66th Session of the Council (Feb. 6th,
1932).

Communication from the German Government concerning Memel. Note by
the Secretary-General. Geneva, February 8th, 1932 (Doc. C. 189. 1932. VII).

Communication from the German Government. Note by the Secretary-
General. Geneva, February oth, 1932 (Doc. C. 194. 1932. VIT).

Communication from the Lithuanian Government. Note by the Secretary-
General. Geneva, February roth, 1932 (Doc. C. 203. 1932. VII).

Communication from the Lithuanian Government. Note by the Secretary-
General. Geneva, February roth, 1932 (Doc. C. 211. 1932. VII).

Communication from the German representative on the Council. Note
by the Secretary-General. Geneva, February 11th, 1932 (Doc. C. 212.
1932: VII).

Communication from the German Government. Note by the Secretary-
General. Geneva, February 11th, 1932 (Doc. C. 213. 1932. VII).

Exchange of telegrams between the Lithuanian Minister for Foreign Affairs
and the Secretary-General (Feb. 1rith, 1932; Doc. C. 215. 1932. VIT).

Statements concerning infractions of the Convention of Memel: Letter
from the Chancellor of the German Reich. Communication from the
Lithuanian Government. Note by the Secretary-General. Geneva, Febru-
ary 13th, 1932 (Doc. C. 224. 1932. VII).

Minutes of the rith meeting of the 66th Session of the Council. Geneva,
February 13th, 1932.

Statements concerning infractions of the Convention of Memel: Letter from
the Chancellor of the German Reich. Note by the Secretary-Genefal.
Geneva, February 15th, 1932 (Doc. C. 231. 1932. VII).

Report by the Norwegian representative. Geneva, February 18th, 1932
(Doc. C. 249. 1932. VIN.

Minutes of the 13th meeting of the 66th Session of the Council. Geneva,
February 20th, 1932. :

9.—-Letter from M. Bôttcher, February 23rd, 1932.

10.—Protocol of signature of the Convention of May 8th, 1924, and four
letters from M. Galvanauskas dated May 17th, 1924, in regard to this signature.

II.—On June 14th, 1932.

11.—Verbal note presented on March 1gth, 1932, by His Britannic Majesty’s
Chargé d’affaires at Kovno to the Lithuanian Minister for Foreign Affairs.
Identical notes were presented to the Lithuanian Government by the French
and Italian Ministers.

12.—Aide-mémoive presented on March 19th, 1932, by the Lithuanian
Minister for Foreign Affairs to His Britannic Majesty’s Chargé d’affaires
at Kovno.

TIl—On July. 11th, 1932.

13 —Telegram from the French Minister at Kovno to the Minister for
Foreign Affairs at Paris, February 26th, 1932.

14.—Translation of an ‘Official Opinion by the Governor of the Memel
Territory”, February 27th, 1932.

15.—Translation of a letter from MM. Gubba and Kraus to M. Simaitis,
March ist, 1932. ;

68
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 359

16.—Transiation of a letter from MM. Gubba and Kraus to. the President
of the Directorate, March 2nd, 1932.

17.—Translation of a letter from M. Simaitis to M. Gubba, leader of the
Farmers’ Party group, March 11th, 1932.

18.—Translation of a letter from M. Gubba to M. Simaitis, March 11th, 1932.
19.—-Translation of a letter from M. Kraus to M. Simaitis, March 11th, 1932.

20.—Translation of a letter from MM. Kraus and Gubba to the Governor of
Memel, March t2th, 1932.

21.—Translation of the verbatim report of the meeting of the Diet of
March 22nd, 1932.

22.—Figures showing the results of the elections which took place at
Memel on May 4th, 1932.

B.—By THE AGENT OF THE LITHUANIAN GOVERNMENT :
I—As annexes to the first Counter-Memorial (May 30th, 1932).

1.—Convention signed at Paris on May 8th, 1924, between France, Great
Britain, Italy, Japan and Lithuania, concerning the Memel Territory.

2.—The Constitution of the Lithuanian State (Constitution of 1928).

3.—Minutes of the 11th meeting (public) of the Council of the League of
Nations, held on Saturday, February 13th, 1932, at 4 p.m.

4.—Extracts from the Treasury Accounts of the Territory}.

5.—Copy of a certificate given by M. Toepke, the German Consul-General
at Memel, to M. Baltromejus.

6.—Copy of the usual travelling permit issued by German diplomatic
representatives and consuls.

7.—Letter from the Governor of Memel, M. Merkys, to the President of
the Chamber of Representatives, dated January 25th, 1932.

8.—Statement made by M. Bôttcher at the meeting of the Chamber of
Representatives on January 25th, 1932.

9.—Statement made by M. Podszus at the meeting of the Chamber of
Representatives on January 25th, 1932.

Il—On June 15th, 1932.

10.— Official Journal of the League of Nations, VIIth year, No. 10, Octo-
ber 1926, containing the minutes of the meeting of the Council of the
League of Nations held at Geneva on September 3rd, 1926, and the Report
of the Committee of Jurists to the Council of the League of Nations of
September 16th, 1926.

11.—A certified true copy of identical notes forwarded to the Lithuanian
Minister for Foreign Affairs by the representatives of the Powers which,
together with Lithuania, signed the Convention of Paris of March igth, 1932
(see above, A, No. 11).

IIT.—On July 8th, 1932.

12.—-Translation of the letter written by M. Béttcher to his son on
February 6th, 1932, after his dismissal.

 

1 Translation filed on July 11th, 1932 (see below, No. 24).
69
INTERPRETATION OF THE STATUTE OF MEMEL TERRITORY 360

13.—Letter, dated February roth, 1932, from the majority parties to the
Governor of the Territory.

14.—Minutes of the meeting of the German Reichstag. 59th Meeting.
—Thursday, February 25th, 1932.—-Extract.

15,—Letter, dated March ist, 1932, from the majority parties to the Presi-
dent of the Directorate.

16.—Pro-memoria addressed on March 7th, 1932, by the Lithuanian
Government to the Powers, signatories together with Lithuania of the Con-
vention of Paris of May 8th, 1924. ;

17.—Letter, dated March rz2th, 1932, from the majority parties to the
Governor of the Territory.

18.—Letter, dated March 17th, 1932, from the President of the Memel
Directorate to the Governor of the Memel Territory.

19.—Extract from the statement by M. Simaitis, President of the Direc-
torate, which was read to the Chamber of Representatives of the Memel
Territory on March 22nd, 1932.

IV.— On July 1th, 1932.

20.—Letter, dated February 6th, 1932, from the Governor of the Memel
Territory to M. Zygaudas, a member of the Directorate.

21.—M. Zygaudas’ reply to the above letter.
22.—Letter, dated March 11th, 1932, from the Directorate of the Memel
Territory to M. J. Gubba, the President of the Farmers’ Party.

23.—Letter, dated February 23rd, 1932, to the Governor of the Memel
Territory from the Presidents of the People’s and the Farmers’ Parties,

24.—Translation of extracts from the Treasury Accounts of the Memel
Territory (see above, B, I, No. 4).

C.—THE COURT ALSO HAD BEFORE IT:

1.—Diplomatic documents of the Ministry for Foreign Affairs of the Lithua-
nian Republic. Memel Question. 2 volumes. Kovno, 1923 and 1924.

2.—Resolutions of the Council, dated:
October 22nd, 1920.
» 25th, 4, .
June 27th, 1921.
September 5th, 1923.
» 2oth, 1926.
3.—Resolutions of the Assembly, dated:
‘September 21st, 1922.
5 26th, 1923.
4.—Lithuanian declaration concerning Minorities, dated May 12th, 1922.

70
